TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                          NO. 03-15-00776-CR
                                          NO. 03-15-00777-CR
                                          NO. 03-15-00778-CR



                                Herman Lee Kindred, Appellant

                                                  v.

                                  The State of Texas, Appellee


               FROM THE COUNTY COURT AT LAW NO. 2 OF BELL COUNTY
                       NOS. 2C84,62611, 2C88-84642 & 2C10-00468
               HONORABLE JOHN MICHAEL MISCHTIAN, JUDGE PRESIDING



                             MEMORANDUM OPINION


                In the above causes, appellant Herman Lee Kindred has filed notices of appeal from

his 1984, 1989, and 2010 judgments of conviction for the offense of theft. In criminal cases, the

notice of appeal must be filed within 30 days after the day sentence is imposed or suspended in

open court.1 Kindred’s notices of appeal were filed well beyond the 30-day deadline. Absent

a timely filed notice of appeal, we lack jurisdiction to dispose of these appeals in any manner

other than by dismissing them for want of jurisdiction.2 Accordingly, we dismiss the appeals for

want of jurisdiction.



       1
           See Tex. R. App. P. 26.2(a).
       2
         See Slaton v. State, 981 S.W.2d 208 (Tex. Crim. App. 1998); Olivo v. State, 918 S.W.2d
519 (Tex. Crim. App. 1996).
                                           __________________________________________

                                           Bob Pemberton, Justice

Before Chief Justice Rose, Justices Pemberton and Bourland

Dismissed for Want of Jurisdiction

Filed: January 14, 2016

Do Not Publish




                                              2